J-S05027-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                                            :
              v.                            :
                                            :
                                            :
 CHARLIE JOSE RIVERA-RODRIGUEZ              :
                                            :
                     Appellant              :   No. 901 MDA 2021

             Appeal from the PCRA Order Entered June 9, 2021
   In the Court of Common Pleas of Lancaster County Criminal Division at
                       No: CP-36-CR-0004613-2009


BEFORE: PANELLA, P.J., STABILE, J., and DUBOW, J.

MEMORANDUM BY STABILE, J.:                            FILED: APRIL 26, 2022

      Appellant, Charlie Jose Rivera-Rodriguez, appeals pro se from the June

9, 2021 order entered in the Court of Common Pleas of Lancaster County

dismissing his petition for collateral relief filed pursuant to the Post Conviction

Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. Upon review, we affirm.

      The factual and procedural background of this matter is not at issue on

appeal. Accordingly, we summarize it as follows.

      On April 21, 2011, following a jury trial, Appellant was found guilty of

murder in the first degree, burglary, and conspiracy to commit those offenses.

On May 31, 2011, the trial court sentenced Appellant to life imprisonment for

the first-degree murder. The trial court additionally sentenced Appellant to

consecutive sentences of 5 to 10 years and 10 to 20 years for the offenses of

burglary and conspiracy, respectively.
J-S05027-22


      On June 29, 2011, Appellant appealed to our Court, challenging three

evidentiary rulings, all concerning testimony by Commonwealth witnesses.

We affirmed Appellant’s judgment of sentence on August 3, 2012.

      Appellant did not seek further review in our Supreme Court. Rather, on

August 23, 2012, Appellant filed his first PCRA petition.           After appointing

counsel, the PCRA court dismissed Appellant’s first PCRA Petition on

September 26, 2013. Appellant did not appeal the dismissal.

      On   April   8,   2021,   Appellant   filed   the   instant   PCRA   petition,

acknowledging that his petition was untimely but arguing that statutorily

enumerated exceptions applied. On May 28, 2021, the PCRA court issued a

Notice pursuant to Pa.R.Crim.P. 907, advising Appellant that his PCRA petition

was untimely and that he failed to prove any of applicable timeliness

exceptions.   Appellant filed a response to the Notice, alleging but not

substantiating the applicability of any exceptions. On June 9, 2021, the PCRA

court dismissed Appellant’s instant PCRA petition. This appeal followed. Both

Appellant and the PCRA court complied with Pa.R,A,P, 1925.

      “[A]n appellate court reviews the PCRA court’s findings of fact to

determine whether they are supported by the record, and reviews its

conclusions of law to determine whether they are free from legal error.”

Commonwealth v. Spotz, 84 A.3d 294, 311 (Pa. 2014) (citation omitted).

All PCRA petitions, “including a second or subsequent petition, shall be filed

within one year of the date the judgment becomes final” unless an exception


                                      -2-
J-S05027-22


to timeliness applies.        42 Pa.C.S.A. § 9545(b)(1).     “The PCRA’s time

restrictions are jurisdictional in nature. Thus, if a PCRA petition is untimely,

neither this Court nor the [PCRA] court has jurisdiction over the petition.

Without jurisdiction, we simply do not have the legal authority to address the

substantive claims.” Commonwealth v. (Frank) Chester, 895 A.2d 520,

522 (Pa. 2006) (internal citations and quotation marks omitted) (overruled

on other grounds by Commonwealth v. Small, 238 A.3d 1267 (Pa. 2020)).

As timeliness is separate and distinct from the merits of Appellant’s

underlying claims, we first determine whether this PCRA petition is timely

filed.     Commonwealth v. Stokes, 959 A.2d 306, 310 (Pa. 2008)

(consideration of Brady claim separate from consideration of its timeliness).

         As noted above, Appellant filed the instant petition on April 8, 2021,

more than eight years after his judgment of sentence became final. As such,

the instant petition is facially untimely.1

         All PCRA petitions, “including a second or subsequent petition, shall be

filed within one year of the date the judgment becomes final.” 42 Pa.C.S.A.

§ 9545(b)(1). The one-year time limitation, however, can be overcome if a



____________________________________________


1 The record reflects Appellant’s judgment of sentence became final on
September 3, 2012, at the expiration of the 30-day term to petition our
Supreme Court for allowance of appeal. See 42 Pa.C.S.A. § 9545(b)(3);
Pa.R.A.P. 903(a). Appellant had one year from September 3, 2012, to file a
timely PCRA petition. His present petition, which was filed in 2021, is
therefore facially untimely.


                                           -3-
J-S05027-22


petitioner (1) alleges and proves one of the three exceptions set forth in

Section 9545(b)(1)(i)-(iii) of the PCRA, and (2) files a petition raising this

exception within one year of the date the claim could have been presented.

42 Pa.C.S.A. § 9545(b)(2).2

       On appeal, Appellant essentially argues that his failure to file timely the

instant   petition   was    the    result      of   government   interference,   Section

9545(b)(1)(i), and that the PCRA court erred in not recognizing that he met

that exception. Appellant finally argues the PCRA court erred in not holding a

hearing on his petition. We disagree.

       In order to establish the governmental interference exception, a

petitioner must plead and prove (1) the failure to previously raise the claim

was the result of interference by government officials and (2) the petitioner

could not have obtained the information earlier with the exercise of due

diligence. See Commonwealth v. Abu-Jamal, 941 A.2d 1263, 1268 (Pa.

2008).    In other words, a petitioner is required to show that but for the

interference of a government actor “he could not have filed his claim earlier.”

Commonwealth v. Stokes, 959 A.2d at 310.

       The PCRA court addressed Appellant’s claim as follows:

       The basis for [Appellant]’s claim of government interference
       appears to be two-pronged. First, Appellant, states that he was
       placed in his institution’s Restrictive Housing Unit (R.H.U.) from
____________________________________________


2Section 9545(b)(2) was amended to enlarge the deadline from sixty days to
one year. The amendment applies only to claims arising on or after December
24, 2017.

                                            -4-
J-S05027-22


      December 17, 2013, until June 13, 2014, and that he was not
      afforded legal assistance during that period.      According to
      [Appellant], this placement prevented him from timely filing the
      instant Petition and constitutes interference by government
      officials. This argument is logically unfounded. By [Appellant]’s
      own admission, he was placed in his institution’s R.H.U. from
      December 17, 2013, until June 13, 2014, a period after the one-
      year deadline had already expired. It is therefore a factual
      impossibility that his placement in the R.H.U. constitutes
      government interference that prevented him from filing his
      Petition within the one-year statutory period.

PCRA Court Opinion, 9/1/21, at 5 (citations to the record omitted).

      The PCRA court also noted that courts “have found that a petitioner’s

confinement in a R.H.U., even during the statutory one-year filing period, does

not constitute government interference under 42 Pa.C.S.A. § 9545(b)(1)(i).”

Id. (citing Commonwealth v. Barrett, 761 A.2d 145, 148 (Pa. Super. 2000);

Commonwealth v. Rizvi, 166 A.3d 344, 348-49 (Pa. Super. 2017)).

      Finally, the PCRA court noted that even if Appellant’s

      placement in the R.H.U. and alleged lack of access to legal
      assistance therein did constitute interference by government
      officials within the meaning of Section 9545(b)(1), he would have
      been required to file the instant Petition within one year of the
      date that his claims could have been presented. . . . [Appellant]
      wholly fails to offer any explanation as to why [claims raised
      herein] could not have been presented prior to April 8, 2021 [i.e.,
      date on which the instant PCRA petition was filed] – over six years
      after he was released from the R.H.U.

PCRA Court Opinion, 9/1/21, at 6.

      We agree with the PCRA court’s analysis and conclusions. Indeed, even

if placement in the R.H.U. prevented Appellant from filing his petition while he




                                     -5-
J-S05027-22


was in the R.H.U., Appellant failed to explain why it took over six years from

his release from the R.H.U to file the instant petition.

      Next, Appellant argues that his failure to timely file his PCRA petition

was the result of governmental interference in that the state correctional

institution failed to establish a constitutionally sufficient law library and failed

to provide him with the interpretation services he felt were necessary to draft

his PCRA petition.

      In denying relief, the PCRA court noted:

      [Appellant]’s own Statement of Errors [and the documents
      Appellant attached to his statement of errors, i.e., excerpts from
      a Department of Corrections document titled “Access to Provided
      Legal Services” and excerpts of a document titled “Program
      Review Committee’s Decision and Rationale”] makes it clear that
      the correctional facility in which [Appellant] is incarcerated has
      specific policies to empower inmates like [Appellant] to access the
      judicial system, including the option to access the law library with
      the help of an interpreter. . . . The [excerpts Appellant relied upon]
      directly contravene the factual basis upon which [Appellant]’s
      claim of government interference rests.           Importantly, while
      [Appellant] notes that the above-referenced [d]ocuments are
      attached to his Statement of Errors, he does not meaningfully
      allege that the policies were violated[.] Therefore, even without
      discussing the legal merits the second prong of [Appellant]’s
      argument that government interference prevented him from
      previously raising the claims is baseless.

PCRA Court Opinion, 9/1/21, at 8.      We agree with the PCRA court’s analysis

and conclusions.       Indeed, Appellant’s allegation that the correctional

institution prevented him from timely pursuing his claim is defeated by his

own exhibits attached to Appellant’s statement of errors.




                                       -6-
J-S05027-22


     Finally, Appellant argues the PCRA court erred in dismissing his petition

without holding a hearing. We disagree. Pursuant to the Rules of Criminal

Procedure, a PCRA court must hold a hearing when a PCRA petition raises any

issues of material fact. See Pa.R.Crim.P. 908(A)(2)). As explained, however,

we have concluded that Appellant’s petition was untimely, and the PCRA court

properly determined that it had no jurisdiction to entertain it.    Thus, we

conclude that the PCRA court did not err in dismissing Appellant's petition

without a hearing. See Commonwealth v. Marshall, 947 A.2d 714, 723

(Pa. 2008).

     Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/26/2022




                                    -7-